MEMORANDUM**
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The record clearly shows that petitioner was convicted of possessing methamphetamine for purposes of sale in violation of California Health and Safety Code section 11378. The Board of Immigration Appeals did not abuse its discretion in finding petitioner removable as an aggravated felon. See United States v. Baron-Medina, 187 F.3d 1144, 1146 (9th Cir.1999) (stating that, where a state conviction is at issue, the crime is an aggravated felony where the conduct prohibited under state statute is also punishable under federal law). Accordingly, this petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.